UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 [] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51302 MADISON EXPLORATIONS, INC. (Exact name of registrant as specified in its charter) Nevada 00-0000000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1100 E. 29th Street, Suite 153, North Vancouver, British Columbia, Canada V7K 1C2 (Address of principal executive offices) (Zip Code) 778-928-7677 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (s. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Larger accelerated filer[] Accelerated filer[] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ X ] Yes[]No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at November 15, 2010 Common Stock - $0.001 par value Page - 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. MADISON EXPLORATIONS, INC. (An Exploration Stage Enterprise) CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (Unaudited) Index Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Stockholders’ (Deficiency) F-3 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 Page - 2 MADISON EXPLORATIONS, INC. (An Exploration Stage Enterprise) CONSOLIDATED BALANCE SHEETS (UNAUDITED) September30, December 31, ASSETS CURRENT ASSETS Cash $ $ Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Notes payable and accrued interest – Note 4 Convertible notes payable – Note 5 Related party advance – Note 6 Total current liabilities STOCKHOLDERS’ DEFICIENCY Common stock – Note 7 $.001 par value; Authorized 500,000,000 shares; Issued and outstanding:113,020,000 shares Additional paid-in capital ) Accumulated other comprehensive loss ) ) Accumulated deficit during exploration stage ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency
